Citation Nr: 0842756	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for coronary artery 
disease with hypertension and angina, to include as secondary 
to COPD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.

In a July 2006 decision, the Board denied entitlement to 
service connection for COPD and also denied entitlement to 
service connection for coronary artery disease with 
hypertension and angina, to include as secondary to COPD.

In an August 2008 memorandum decision, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's July 2006 decision with respect to both issues, and 
remanded the claims for readjudication consistent with the 
Court's memorandum decision.

The Board notes that the RO issued a Statement of the Case 
with regard to issue of entitlement to a waiver of 
overpayment of pension benefits in November 2007.  However, 
the veteran did not file a timely Substantive Appeal and this 
issue is not before the Board.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  In addition, while the veteran was provided notice 
on the evidence needed to substantiate a claim for service 
connection on a direct basis, he was not provided with notice 
on how to substantiate a claim for service connection on a 
secondary basis.  Thus, on remand, the RO/AMC should provide 
corrective notice.

Because the record shows that the veteran does currently 
suffer from COPD and because the veteran's service treatment 
records reflect that he had bronchitis while in service, the 
veteran should now be afforded a VA respiratory examination 
to determine the current nature and extent of his COPD and 
for an opinion as to whether such disability is related to 
his military service.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, as the veteran has asserted a link between COPD 
and coronary artery disease with hypertension and angina, the 
claim for service connection for COPD is inextricably 
intertwined with the claim for service connection for 
coronary artery disease, because the final outcome of the 
COPD service connection claim could materially affect the 
result of the coronary artery disease service connection 
claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
veteran about what is needed to 
substantiate a claim for service 
connection on a secondary basis.  The 
notice should also advise the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for his 
claimed COPD and heart disabilities.  
After securing the necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.

3.  Schedule the veteran for a VA 
respiratory examination to determine the 
current nature and extent of his COPD, and 
to provide an opinion as to the possible 
relationship to service.  The claims file 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted and the 
results reported in detail.

Following review of the claims file and 
examination of the veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
COPD arose during service or is 
otherwise related service (to include 
consideration of his in-service 
bronchitis and any in-service gas 
chamber training).

4.  Thereafter, the claim for service 
connection for COPD should be 
readjudicated.  If service connection 
is granted for that disability, then a 
VA heart examination should be 
scheduled to determine the current 
nature and extent of his cardiovascular 
disease, and to provide an opinion as 
to the possible relationship to the 
veteran's COPD.  The claims file should 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted 
and the results reported in detail.

Following review of the claims file and 
examination of the veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
coronary artery disease is caused or 
aggravated (permanent worsening of the 
underlying disability beyond natural 
progress) by COPD.  If aggravation by 
COPD is determined, then the examiner 
should quantify the degree of such 
aggravation, if possible.

5.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case, and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

